DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 9/30/2022.
The Examiner notes that applicant is attempting to amend the specification to state that the instant application is a continuation of 17/227,339.  This amendment is not accepted as is objected to as explained below.  
Note that a double patenting rejection is presented below in view of US 11,435,495.  This rejection in view of this patent could not have been made earlier as the patent did not publish until September 6th, 2022 which was after the mailing date of the previous Office Action.
Priority
The benefit claim filed on 9/30/2022 was not entered because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. See 37 CFR 1.78(a) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim under 37 CFR 1.78(c) for benefit claims under 35 U.S.C. 119(e) or under 37 CFR 1.78(e) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). The petition must be accompanied by: (1) the reference required by 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the prior application (unless previously submitted); (2) the petition fee under 37 CFR 1.17(m); and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The amendment filed 9/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant has amended paragraph [1] of the specification to include a benefit claim to application 17/227,339.  As explained above, this claim constitutes a late claim for the benefit of the 17/227,339 application and is therefore not accepted.  This amendment therefore introduces new matter as the instant applicant is not currently a continuation of the 17/227,339 application. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8,
The phrase “when the button is pressed, the side button resets the electronics module after a stud is located by the device” on lines 5-7 is indefinite.  Applicant is positively reciting that the side button resets the electronics module after a stud is located by the device, but such a recitation amounts to a method step of resetting the electronics module using the side button. Meaning, it is the action of pressing the side button that causes the electronics module to reset, and it is therefore unclear if this action is required in the claim.  Such a recitation is indefinite in light of MPEP 2173.05(p) which explains that reciting a step of using the apparatus inside an apparatus claim is indefinite.  It is unclear whether this claim limitation should be examined as a step of using the side button or if the side button is merely required to have the capability to reset the electronics module. 
As to Claims 9-13,
These claims stand rejected for incorporating and reciting the above rejected subject matter as Claim 8 and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krantz et al. (Krantz) (US 6,249,113) in view of Digi-Key (COM-10302).
Note: a document from Sparkfun, the manufacturer of the COM-10302 button, was on sale prior to the earliest effective filing date as evidenced by the provided Sparkfun document showing the COM-10302 button for sale in June of 2017.

    PNG
    media_image1.png
    667
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    691
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    213
    275
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    231
    247
    media_image4.png
    Greyscale


As to Claim 8,
Krantz discloses A device comprising: an upper housing (14); a lower housing (16), the lower housing coupled to the upper housing (Figure 1), (see above figures); an electronics module (electronic circuitry) (Column 3, Lines 1-9); and a side button (32), the side button including a button (Figure 3B / note that button 32 must include a button).  when the button is pressed, the side button resets the electronics module after a stud is located by the device (Column 3, Lines 1-9 / note that there is no requirement that the side button ever be pressed, and thus the prior art can reasonably be said to meet this claim feature when the side button is not pressed, but also because the button 32 will reset the device by causing it to turn on and off, and thus a person can reset the device each time a stud is detected by pressing button 32 to turn the device off and then on again), the lip engaging with a portion of an edge of the lower housing, the pad engages with the electronics module.
Krantz does not disclose the side button comprising a lip, a pad, the lip engaging with a portion of an edge of the lower housing, the pad engages with the electronics module.
Digi-key discloses the side button comprising a lip, a pad, the pad engages with the electronics module (see above marked up figures, and note the electronics module can be as noted above, or it can be the electronics component that the above button must attach to by way of the electrical prongs extending away from the button).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Krantz to include the side button comprising a lip, a pad, the lip engaging with a portion of an edge of the lower housing, the pad engages with the electronics module given the above disclosure and teaching of Digi-key in order to advantageously help prevent the button from extending too far out of the housing so as to prevent it from becoming disconnected, and to advantageously include a component (pad) that allows the button to engage the electronics module in a manner that ensure that electronics module knows the button has been pressed, and to provide an overall button configuration that can be replaced without requiring parts of the electronics module to be replaced, thus reducing repair and replacement cost.)
As to Claim 10,

    PNG
    media_image5.png
    326
    512
    media_image5.png
    Greyscale

Krantz discloses the upper housing defines a port (opening for slide actuator 34), the port is sized to allow an electronics button to protrude from the upper housing (Figure 1), wherein a user of the device actuates the electronics button via the port (Column 4, Lines 14-19 / note the slide actuator (34) includes a slide button (84) and is therefore reasonably an electronics button).
As to Claim 12,
Krantz discloses the upper housing defines a port (opening for slide actuator 34 or the opening for display 56), the port is sized to allow a user of the device to view a user interface of the electronics module (Column 4, Lines 14-19 / note the user interface can be the slide actuator), (Column 3, Lines 42-46).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krantz et al. (Krantz) (US 6,249,113) in view of Digi-Key (COM-10302) as applied to Claim 1 and in further view of Franklin et al. (Franklin) (US 4,099,118).
As to Claims 11 and 13,

    PNG
    media_image6.png
    788
    697
    media_image6.png
    Greyscale

Krantz discloses the lower housing comprises a cell (the space in the lower housing), (Figure 1), the electronics module comprises a user interface (slide actuator (34) and/or the display (56)) (Column 4, Lines 14-19 / note the user interface can be the slide actuator), (Column 3, Lines 42-46).
Krantz in view of Digi-Key does not explicitly disclose a battery, the battery coupled to at least one of the upper housing and the lower housing, the battery electrically coupled to the electronics module, and the electronics module is constructed to fit in the cell of the lower housing.
Franklin discloses a battery, the battery coupled to at least one of the upper housing and the lower housing, the battery electrically coupled to the electronics module (Figures 5A,5B / note the battery is coupled to the entire housing (91), and the housing further reasonably includes an upper and lower housing portion), (Column 5, Lines 43-48), (see above figure / note the battery is reasonably coupled to the electronics module to power the module), the electronics module is constructed to fit in the cell of the lower housing (Figures 5A,5B / note that the electronics module is reasonably located in the lower housing, and is furthermore reasonably designed/constructed to fit in either of the upper or lower housing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Krantz in view of Digi-Key to include a battery, the battery coupled to at least one of the upper housing and the lower housing, the battery electrically coupled to the electronics module, the electronics module is constructed to fit in the cell of the lower housing as taught by Franklin in order to advantageously allow the overall device to be operated in locations where mains electrical power is not available or practical, and to locate the electronics module in a manner that allows other components, such as the visual display components, to be able to be positioned in a manner that allows them to be viewable by the user.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krantz et al. (Krantz) (US 6,249,113) in view of Digi-Key (COM-10302) as applied to Claim 1 and in further view of Fazekas et al. (Fazekas) (US 2003/0067292 A1).
Krantz in view of Digi-Key does not disclose a strip magnet, the strip magnet coupled to the lower housing, the strip magnet constructed to cause resistance to motion across a metal fastener, the resistance to motion perceptible to a user of the device, the resistance indicative of a location of the metal fastener and, thereby, allows the user of the device to locate the metal fastener if the electronics module fails to detect the metal fastener.
Fazekas discloses a strip magnet (20) (Figure 11), (Paragraph [0026]), the strip magnet coupled to the lower housing (Figure 11 / note the magnet is coupled to the entire housing, and further that the entire housing shown can be considered a lower housing), the strip magnet constructed to cause resistance to motion across a metal fastener (Paragraph [0029] / note further that this is a property of the system as any magnet brought near a nail or other similar piece of metal will be capable of and will cause the claimed resistance due to the attraction between the magnet and the metal), the resistance to motion perceptible to a user of the device (Paragraph [0029] / note this is a property of the system as the attraction between the magnet and the metal object will cause a perceptible resistance), the resistance indicative of a location of the metal fastener (Paragraph [0011]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Krantz in view of Digi-Key to include a strip magnet, the strip magnet coupled to the lower housing, the strip magnet constructed to cause resistance to motion across a metal fastener, the resistance to motion perceptible to a user of the device, the resistance indicative of a location of the metal fastener and, thereby, allows the user of the device to locate the metal fastener if the electronics module fails to detect the metal fastener, given the above disclosure and teaching of Fazekas in order to advantageously provide a visual reference point observable from any location within the room by maximizing the force of magnetic attraction exerted by the magnet, while minimizing overall weight so as to be maintainable upon the wall as a result of such force of magnetic attraction (Paragraph [0010]), thereby allowing the device to remain magnetically attached to the wall in a fixed position without needing support, thus freeing the hands of a user to mount an object to the wall or to remove a fastener from the wall, while providing a backup indication of the location of the of the fastener or a stud for mounting which is usable in combination with any marked portion of the wall.
(Note that the feature “thereby, allows the user of the device to locate the metal fastener if the electronics module fails to detect the metal fastener” is a property of the system, and that in the combination, the magnet would still provide detection of any metallic object, including a fastener, if the electronics failed.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,435,495 (‘495) in view of Digi-Key (COM-10302).
As to Claim 8,
‘495 discloses A device comprising: an upper housing (Claim 1); a lower housing (Claim 1), the lower housing coupled to the upper housing (Claim 1); an electronics module (Claim 1); and a side button (Claim 3), the side button comprising button (Claim 3 / the side button must include a button), when the button is pressed, the side button resets the electronics module after a stud is located by the device (Claim 3 / note that the side button is constructed to reset the electronics module after a stud is located).
‘495 does not disclose the side button comprising a lip, a pad, and a button, the lip engaging with a portion of an edge of the lower housing, the pad engages with the electronics module.
Digi-key discloses the side button comprising a lip, a pad, the pad engages with the electronics module (see above marked up figures, and note the electronics module can be as noted above, or it can be the electronics component that the above button must attach to by way of the electrical prongs extending away from the button).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘495 to include the side button comprising a lip, a pad, the lip engaging with a portion of an edge of the lower housing, the pad engages with the electronics module given the above disclosure and teaching of Digi-key in order to advantageously help prevent the button from extending too far out of the housing so as to prevent it from becoming disconnected, and to advantageously include a component (pad) that allows the button to engage the electronics module in a manner that ensure that electronics module knows the button has been pressed, and to provide an overall button configuration that can be replaced without requiring parts of the electronics module to be replaced, thus reducing repair and replacement cost.)
As to Claim 9,
‘495 discloses a strip magnet, the strip magnet coupled to the lower housing, the strip magnet constructed to cause resistance to motion across a metal fastener, the resistance to motion perceptible to a user of the device, the resistance indicative of a location of the metal fastener and, thereby, allows the user of the device to locate the metal fastener if the electronics module fails to detect the metal fastener (Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858